Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's responses to Applicant's remark
Interpretation of Claims 1-4 Under 35 U.S.C. § 112(f), Applicant’s arguments, see Remarks, filed 11/27/2020, have been fully considered and are persuasive. Therefore, the interpretation are expressly withdrawn.

Rejections of Claims 9-10 Under 35 U.S.C. § 101, Applicant’s arguments, see Remarks, filed 11/27/2020, and in light of Applicant’s amendment have been fully considered and are persuasive. Therefore, the rejections are expressly withdrawn.

Regarding independent claims rejection, Applicant asserts that:
Applicant submits that Tamaki and Matsuyama, Nagasaka, taken alone or in any combination, do not disclose, suggest, or render obvious, at least one element of the rejected claims, as discussed in the following. 
Tamaki teaches "calculating a phase difference indicating an amount of shift between an image A and an image B and converting the calculated amount into a defocus amount (Def)." 
Matsuyama teaches "obtaining a peak in a distance histogram and selecting a plurality of focus distances." 
Tamaki and Matsuyama, however, only teach that image capturing is 
performed at an in-focus position, and it raises an issue that it is difficult to focus on an image in an area on a closest side of the in-focus position.
Nagasaka teaches a phase difference detection method and a contrast 
detection method. However, as with the disclosures by Tamaki and Matsuyama, Nagasaka fails to teach any configuration corresponding to setting "a step width of a position of a focus lens from an in-focus position toward a closest side" to be smaller than "a step width of the position of the focus lens from the in-focus position toward an infinity side," either. 

Tamaki discloses determining by an AF circuit 42 a focus position based on a phase difference detection calculation ([0027], [0030] and [0064]), while Matsuyama discloses a system control unit 104 selects and lists a plurality of focus distances to undergo image capture, on the basis of the distance histogram, and records the plurality of captured images on the recording medium 115 as one file (see figs. 6-8 and further illustrated by flowchart of  fig.9 and related description). It was conceded that the Tamaki and Matsuyama combination does not teach “wherein the step width in an image capturing from the in-focus position based on the result of focus detection by the first focus detection unit toward the closest side is smaller than the step width toward the infinity side”; Examiner then introduced Nagasaka for solely teaching on changing position of the focal position is set in a stepwise manner to the positions P1, P2, P3, P4, P5, P6, similar to the example in A of FIG. 8, and the interval of the changing positions P1 to P6 is made wider towards the long-distance side (see Figs. 8&10, [0163] and [0168]-[0176]) and therefore concluded that the combination of Tamaki and Matsuyama in view of Nagasaka would be obvious and would allow image data focused on an arbitrary subject in the entire area of the focusable range is thereby obtained by appropriately setting the changing positions.


Regarding dependent claims, it is also noted that Applicant did not argue the particular elements of either dependent claim, and instead argued their patentability as being based dependence from independent claims. Consequently, based on their dependence and the foregoing response to arguments above, the Examiner respectfully maintains the 35 U.S.C. § 103(a) rejections to dependent claims. It is also noted that Applicant did not argue the particular elements of either dependent claim, and instead argued their patentability as being based dependence from independent claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (US 2017/0064190 A1, hereinafter “Tamaki”), in view of Matsuyama (US 2014/0354781 A1, hereinafter “Matsuyama”), and further in view of Nagasaka et al. (US 2010/0128163 A1, hereinafter “Nagasaka”)

Regarding claim 1, Tamaki teaches an apparatus (Fig. 1) comprising:
a sensor having a plurality of pixels (Fig. 1, [0028]: image sensor 14), each of which can photoelectrically convert light fluxes that have passed through different pupil regions of an optical system (Fig. 2, [0049]: divided photoelectric conversion portions 211a and 211b, which serve as focus detection pixels, pupil division is performed on the exit pupil area of the imaging optical system) including a focus lens (Fig. 1, [0042]: lens 311 includes a focus lens for focusing on a subject) and output a pair ofFigs. 4, [0046]: two photoelectric conversion portions are provided for each of the pixels of the image sensor 14, and output signals of an A image and a B images (a pair of image signals) for AF (autofocus) can be obtained from all the pixels); 
a memory device that stores a set of instructions (Fig. 1, [0035]: a memory 52 stores constants, variables, programs and the like for operation of a system control circuit 50);
and at least one processor that executes the set of instructions (Fig. 1, [0035]&[0083]: system control circuit 50 performs overall control of the camera 100, and a memory 52 stores constants, variables, programs and the like for operation of the system control circuit 50; and comprise one or more processors ) to function as: 
Fig. 1. [0027]&[0030]: image data pieces corresponding to focus detection are converted into focus detection signals by the image processing circuit 20. After that, the focus detection signals are sent to the AF circuit 42 via the system control circuit 50. In a AF circuit 42, phase difference detection calculation is performed) that detects a focusing state based on an output from the sensor ([0064]: a bit shift amount between the A image for AF and the B image for AF used for calculating a defocus amount is determined (the defocus amount indicates a focusing state of the imaging optical system)).
Tamaki does not teach a setting unit that sets a step width of a position of the focus lens, and a control unit that controls to perform a plurality of times of image capturing based on a result of focus detection by the first focus detection unit and the set step width, wherein the setting unit sets a step width from an in-focus position based on the result of focus detection by the first focus detection unit toward an infinity side to a value different from a step width from the in-focus position based on the result of focus detection by the first focus detection unit toward a closest side.
However, Matsuyama discloses a setting unit that sets a step width of a position of the focus lens ([0074]: the system control unit 104 performs image capture with a image capture optical system 101 (including a focusing lens) focused on the focus distance), and a control unit that controls to perform a plurality of times of image capturing based on a result of focus detection by the first focus detection unit and the set step width (Figs. 6-8, [0054]and 0067]-[0069]:: a range image generation unit 109 generates a range image by computing a subject distance for each pixel from a stereoscopic images generated by a pupil-divided image acquisition unit 108. A histogram generation unit 110 generates a distance histogram indicating the frequency of appearance of pixels for each distance from the range image that is output by the range image generation unit 109. and a system control unit 104 determines distances D1, D2, and D3 corresponding to peaks in the frequency of appearance from a histogram as the focus distances at the time of capturing images), wherein the setting unit sets a step width from an in-focus position based on the result of focus detection by the first focus detection unit toward an infinity side to a value different from a step width from the in-focus position based on the result of focus detection by the first focus detection unit toward a closest side (Figs. 6-8, [0067]-[0069]: images are captured with the focus distance changed in the order of D1, D2, D3. Alternatively, the number of focus distances may be automatically increased or decreased by the system control unit 104 based on the number of peaks detected from the distance histogram. Examiner notes that steps between D1, D2 and D3 are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a setting unit that sets a step width of a position of the focus lens, and a control unit that controls to perform a plurality of times of image capturing based on a result of focus detection by the first focus detection unit and the set step width, wherein the setting unit sets a step width from an in-focus position based on the result of focus detection by the first focus detection unit toward an infinity side to a value different from a step width from the in-focus position based on the result of focus detection by the first focus detection unit toward a closest side as taught by Matsuyama into Tamaki focus adjustment apparatus. The suggestion/ motivation for doing so would be to provide an image capture apparatus that is capable of efficiently Tamaki: [0007]).
the Tamaki and Matsuyama combination does not teach wherein the step width in an image capturing from the in-focus position based on the result of focus detection by the first focus detection unit toward the closest side is smaller than the step width toward the infinity side.
However, Nagasaka discloses wherein a step width in an image capturing from the in-focus position based on the result of focus detection by the first focus detection unit toward the closest side is smaller than a step width toward the infinity side (Figs. 8-10, [0163] and [0168]-[0176]: changing position of the focal position is set in a stepwise manner to the positions P1, P2, P3, P4, P5, P6, similar to the example in A of FIG. 8, and the interval of the changing positions P1 to P6 is made wider towards the long-distance side. The depth of field at the respective changing position P1 to P6 becomes deeper the farther the distance is from the imaging device 1 to the respective changing positions P1 to P6. Thus, the focused range h1 to h6 of when the respective changing position P1 to P6 is the focused position becomes wider towards the long-distance side (h1<h2<h3<h4<h5<h6)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a step width in an image capturing from the in-focus position based on the result of focus detection by the first focus detection unit toward the closest side is smaller than a step width toward the infinity side as taught by Nagasaka into the Tamaki and Matsuyama combination. The suggestion/ motivation for doing so would be to allow image data focused on an Nagasaka: [0163]&[0169]).

Regarding claim 2, the Tamaki, Matsuyama and Nagasaka combination teaches the apparatus according to claim 1, in addition Nagasaka discloses further comprising: a second focus detection unit that acquires a focus evaluation value indicating a contrast of an image based on an output from the sensor and performs focus detection based on the focus evaluation value; and a determination unit that acquires the focus evaluation value and determines an in-focus position when an in-focus position moves in an image capturing from an in-focus position based on a result of focus detection by the second focus detection unit toward the closest side ([0192]: in a contrast detection method, image data obtained by imaging a subject image with an image sensor 4 is analyzed, and a lens position where the contrast value of the image becomes the highest is searched while moving the focal position. In this case, the contrast value is calculated while moving the focal position, and the focused position is obtained from the path of such change. Therefore, the contrast detection method requires a searching time compared to the phase difference detection method but has an advantage in that the AF process can be executed with the image sensor (image sensor 4) for imaging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second focus detection unit that acquires a focus evaluation value indicating a contrast of an image based on an output from the sensor and performs focus detection based on the focus evaluation value; and Nagasaka into the Tamaki and Matsuyama combination. The suggestion/ motivation for doing so would be to allow a AF process to be executed with the image sensor for imaging (Nagasaka: [0192]).

Regarding claim 5, Method claim 5 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 5 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.

Regarding claim 6,  Method claim 6 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 6, corresponds to apparatus claim 2, is rejected for the same reasons of obviousness as used above.

Regarding claim 9,  claim 9 has been analyzed and rejected with regard to claim 1 and in accordance with the Tamaki, Matsuyama and Nagasaka combination further teaching on: computer readable storage medium storing a program of instructions for causing a computer to perform a method (Tamaki: [0083] and Matsuyama: [0168]).

Regarding claim 10,  claim 10 has been analyzed and rejected with regard to claim 6 and in accordance with the Tamaki, Matsuyama and Nagasaka combination further teaching on: computer readable storage medium storing a program of Tamaki: [0083] and Matsuyama: [0168]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697